DETAILED ACTION
      Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
2.	Acknowledgment is made of the present application is continuation application of International Application No. PCT/CN2018/084397, filed on April 25, 2018, which claims priority to Chinese Patent Application No. 201710308804.1, filed on May 04, 2017. 

Examiner's Notes
3.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Information Disclosure Statement
4.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS), dated on January 27, 2020 and April 8, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Application Status
5.	Acknowledgment is made of Applicant’s submission of present application, dated November 4, 2019. Claims 1-20 are pending. This communication is considered fully responsive and sets forth below. 

Claim Objections
6.	Claims 1-5 and 12-20 are objected to under 37 CFR 1.75(c) because of the following informalities:
Regarding claim 1, it recites, “An uplink channel transmission method, wherein the method is applied to a communications system comprising a network device and a terminal device, wherein a 5system frequency domain resource used by the communications system is divided into N subbands and N>2, the system frequency domain resource being a frequency domain resource used based on a contention mechanism, and the method comprises: 
receiving, by the terminal device, scheduling information from the network device, wherein the scheduling information indicates uplink time-frequency resources carrying 10at least one uplink channel, the uplink time-frequency resources being allocated by the network device to the terminal device, wherein a first uplink time-frequency resource in the uplink time-frequency resources carries a first uplink channel in the at least one uplink channel, and the first uplink time-frequency resource occupies M subbands in the N subbands in frequency domain, N>M>2;  
15detecting, by the terminal device, the M subbands, to determine, from the first uplink time-frequency resource, a second uplink time-frequency resource usable by the terminal device, wherein the second uplink time-frequency resource occupies K subbands in the M subbands in frequency domain, M>K>1; and 
...”
The examiner objects to the usage of the term “usable by” as indicated in italics in the detecting step, because “usable by” can be interpreted as “operable to” which is a non-positive claim limitation or optional claim limitation. 
The examiner recommends either amending the claim to “configured to” or applicant arguing on the record that “usable by” should be interpreted as positive claim limitation with the same meaning as “configured to”. 
The same objection applies to the usage of the term “usable by” in claim 12 line 14.
Regarding claim 18, it recites, “The apparatus according to claim 13, wherein the processor is further configured to determine a first uplink transport block size TBS based on a size of the first uplink time-frequency resource; and the transceiver is configured to send the first uplink channel to the network device based on the first uplink TBS by using the second uplink time-frequency resource.”
The acronym TBS is used in the claim. The examiner objects the usage of the term “transport block size TBS” and suggests to amend it to “transport block size (TBS),” so it goes along with the acronym usage in telecommunications area.
Similar objection applies to the usage of the term “transport block size TBS” in claims 19 and 20.
Claims 2-5 and 13-17 are objected to since they all depend from claim 1 or 12.

 Allowable Subject Matter
7.	Claims 6-11 are allowed. Claims 1-5 and 12-20 would be allowable if rewritten or amended to resolve the issues of claims objection. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Choi et al. (US 2012/0134275) and Oh et al. (US 2019/0349919) are generally directed to various aspects of the method for transmitting channel state information includes a channel state measurement module for measuring a channel state based on a level of interference received from a neighbor cell, a channel state information generation module for generating channel state information for a plurality of resource regions or for periodic and aperiodic channel state information reporting modes using the measured channel state and offsets received from a serving BS, the offsets being set for the plurality of resource regions or the periodic and aperiodic channel state information reporting modes; the terminal to transmit uplink control information, comprising receiving uplink scheduling information from a base station, determining, among a plurality of slots, at least one slot for transmitting the uplink control information, based on the uplink scheduling information, and transmitting the uplink control information through the determined at least one slot. 
However, in consideration of the claim limitations and information disclosure statement submitted January 27, 2020 and April 8, 2020, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including: 
“detecting, by the terminal device, the M subbands, to determine, from the first uplink time-frequency resource, a second uplink time-frequency resource usable by the terminal device, wherein the second uplink time-frequency resource occupies K subbands in the M subbands in frequency domain, M>K>1;” and “sending, by the terminal device, the first uplink channel by using the second uplink 20time-frequency resource,” as specified in claim 1. 
“receiving, by the network device, the first uplink channel from the terminal device by using a second uplink time-frequency resource,” and “wherein the second uplink time-frequency resource occupies K subbands in the M subbands in frequency domain, wherein M>-K>1,” as specified in claim 6. 
“a processor, configured to detect the M subbands, to determine, from the first uplink time-frequency resource, a second uplink time-frequency resource usable by the apparatus, wherein the second uplink time-frequency resource occupies K subbands in the M subbands in frequency domain, M>-K>1;” and “30the transceiver is further configured to send the first uplink channel by using the 123Attorney Docket No.: 088963-1162717 (097200US) Client Reference No.: 85365292US06 second uplink time-frequency resource,” as specified in claim 12. 
Dependent claims 2-5, 7-11, and 13-20 are also allowable for incorporating the features recited in the independent claims.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Choi et al. (US 2012/0134275) is cited to show a method for transmitting channel state information includes a channel state measurement module for measuring a channel state based on a level of interference received from a neighbor cell, a channel state information generation module for generating channel state information for a plurality of resource regions or for periodic and aperiodic channel state information reporting modes using the measured channel state and offsets received from a serving BS, the offsets being set for the plurality of resource regions or the periodic and aperiodic channel state information reporting modes;
Oh et al. (US 2019/0349919) is cited to show a terminal to transmit uplink control information, comprising receiving uplink scheduling information from a base station, determining, among a plurality of slots, at least one slot for transmitting the uplink control information, based on the uplink scheduling information, and transmitting the uplink control information through the determined at least one slot;
Xiong et al. (US 10,666,334) is cited to show an apparatus of an e-NodeB (eNB) capable to establish a communication connection with a user equipment (UE) in a communication network, the eNB comprising processing circuitry to transmit a downlink (DL) beamforming training reference signal (BF-TRS) to a user equipment (UE) using transmit beamforming weights;
Lo (US 2018/0020441) is cited to show the collaborative transmission in a wireless communication system, wherein the control information indicates time-frequency resources allocated or assigned for data transmission by the transmitter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/WEI ZHAO/           Primary Examiner, Art Unit 2473